Citation Nr: 0639128	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  99-20 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee degenerative arthritis from 
December 16, 1997 to September 11, 2002.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected right knee degenerative arthritis from 
September 12, 2002 to October 12, 2004.

3.  Entitlement to an evaluation in excess of 30 percent for 
service-connected status post right knee arthroplasty from 
December 1, 2005.

4.  Entitlement to initial evaluation in excess of 10 percent 
for right knee subluxation, patellofemoral syndrome.  

5.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee degenerative arthritis from 
December 16, 1997 to August 12, 1999.

6.  Entitlement to an evaluation in excess of 20 percent for 
left knee degenerative arthritis from August 13, 1999 to 
January 14, 2002.

7.  Entitlement to an evaluation in excess of 30 percent for 
left total knee replacement from March 1, 2003.

8.  Entitlement to an initial evaluation in excess of 10 
percent for left knee subluxation, patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 to February 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Regional 
Office (RO) that, in pertinent part, denied the veteran's 
claim for an increased rating for degenerative arthritis of 
each knee.  By a decision dated in December 2000, the Board 
confirmed the denials of the claims for increased ratings.  
The veteran subsequently appealed this determination to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by Order dated April 29, 2003, granted a Joint Motion 
to Partially Vacate and Remand the December 2000 Board 
decision, and vacated those parts of the Board's decision 
that denied an increased rating for degenerative arthritis of 
each knee.

In November 2003, the Board remanded the increased rating 
issues to the RO for additional development, to include 
compliance with the Joint Motion.  

In a May 2005 RO decision, the RO granted service connection 
for right and left knee subluxation due to patellofemoral 
syndrome, and assigned 10 percent evaluations, respectively, 
effectively December 26, 2000.


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that from December 16, 1997 to September 11, 2002, the 
veteran's right knee disability, to include arthritis, was 
manifested by pain productive of limitation of motion.

2.  The competent clinical evidence of record demonstrates 
that from September 12, 2002 to October 12, 2004, the 
veteran's right knee disability, to include arthritis, was 
manifested by pain productive of limitation of motion.

3.  The competent clinical evidence of record demonstrates 
that from December 1, 2005, the veteran's status post right 
knee arthroplasty was manifested by pain productive of 
limitation of motion, but not severe painful motion or 
weakness.

4.  Bilateral knee subluxation was demonstrated by competent 
clinical evidence on December 26, 2000.

5.  The competent clinical evidence of record demonstrates 
that from December 16, 1997 to August 12, 1999, the veteran's 
left knee disability, to include arthritis, was manifested by 
pain productive of limitation of motion.

6.  The competent clinical evidence of record demonstrates 
that from August 13, 1999 to January 14, 2002, the veteran's 
left knee disability, to include arthritis, was manifested by 
pain productive of limitation of motion.

7.  The competent clinical evidence of record demonstrates 
that from March 1, 2003, the veteran's total left knee 
replacement was manifested by pain productive of limitation 
of motion, but not severe painful motion or weakness.

8.  A tender left knee scar was demonstrated by competent 
clinical evidence on January 21, 2003. 


CONCLUSIONS OF LAW

1.  From December 16, 1997 to September 11, 2002, the 
criteria for an evaluation in excess of 10 percent rating for 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 
5261 (as in effect prior to September 12, 2002).

2.  From September 12, 2002 to October 12, 2004, the criteria 
for an evaluation in excess of 20 percent rating for 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 
5261 (as in effect prior to October 13, 2004).

3.  From December 1, 2005, the criteria for a rating in 
excess of 30 percent for status post right knee arthroplasty 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Code 5055 (2006).

4.  The criteria for an initial evaluation in excess of 10 
percent for right knee subluxation, patellofemoral syndrome, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Code 5257 (2006).

5.  From December 16, 1997 to August 12, 1999, the criteria 
for an evaluation in excess of 10 percent rating for 
degenerative arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 
5261 (as in effect prior to August 13, 1999).

6.  From August 13, 1999 to January 14, 2002, the criteria 
for an evaluation in excess of 20 percent rating for 
degenerative arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 
5261 (as in effect prior to January 13, 2002).

7.  From March 1, 2003, the criteria for a rating in excess 
of 30 percent for total left knee replacement have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 
4.71a, Diagnostic Code 5055 (2006).

8.  The criteria for an initial evaluation in excess of 10 
percent for left knee subluxation, patellofemoral syndrome, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Code 5257 (2006).

9.  The criteria for a separate 10 percent evaluation for a 
left knee scar, from March 1, 2003 through February 16, 2005, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (as in effect from August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)   The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a May 2004 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  This letter informed the appellant 
of what evidence was required to substantiate the claims and 
of her and VA's respective duties for obtaining evidence.  
She was also requested to submit information and/or evidence 
in her possession, pertinent to the appeal, to VA.

The above notice did not set forth the relevant diagnostic 
codes (DC) for the disabilities at issue.  However, this is 
found to be harmless error.  Indeed, the April 1999 statement 
of the case and May 2005 supplemental statement of the case 
included such information, and included a description of the 
rating formula for all possible schedular ratings under those 
diagnostic codes.  As such, the failure to include such 
notice in the VCAA letters did not prejudice the veteran 
here.  

The May 2004 letter also failed to discuss the law pertaining 
to effective dates.  However, because the instant decision 
denies the veteran's claims for an increased rating, no 
effective date will be assigned.  As such, the absence of 
notice as to effective dates does not prejudice the veteran 
here.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of her claims.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

Increased Evaluations-Generally

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2006); Esteban v. Brown, 6 Vet. App 259 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. § 
3.102 (2006).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Legal Analysis

A.  Right Knee

1.  Instability

The veteran is currently assigned a 10 percent evaluation 
under Diagnostic Code 5257 for subluxation associated with 
her right knee disability.  The next highest evaluation of 20 
percent disabling is available for moderate recurrent 
subluxation or lateral instability of the knee.

The record demonstrates that since 1998, the veteran has 
complained of right knee buckling and locking, for which she 
has used a cane.  On VA examination on December 26, 2000, the 
impression included bilateral knee subluxation.  There was no 
indication that the veteran required a knee brace.  However, 
on numerous VA examinations prior to, and after, VA 
examination on December 26, 2000, examiners have consistently 
reported that the veteran's ligaments were stable, her joint 
was stable in all planes, and that McMurray, drawer, and 
Lachman's tests were negative.  VA outpatient treatment 
reports have also indicated that the veteran's knee was 
stable on varus and valgus laxity and anterior and posterior 
testing.  In weighing the clinical evidence of record, the 
Board finds that the above clinical findings demonstrate no 
more than slight instability, and are consistent with the 
current 10 percent rating. 

Further, as Diagnostic code 5257 is not predicated on a 
limited range of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply and thus cannot 
serve as a basis for an increased rating here.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).

Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for a rating excess of 10 
percent for right knee instability.

2.  Arthritis

The record reflects that during the period on appeal, the RO 
has assigned multiple evaluations of the veteran's right knee 
disability.  The record reflects that from December 16, 1997 
to September 11, 2002, the RO assigned the veteran's right 
knee arthritis a 10 percent evaluation.  Subsequently a 20 
percent evaluation was assigned from September 12, 2002 to 
October 12, 2004.  A 100 percent (convalescent evaluation) 
was assigned from October 13, 2004 to November 30, 2005.  The 
RO then assigned a 30 percent evaluation from December 1, 
2005.  Therefore, the analysis below (with the exception of 
the period in which the veteran was in receipt of a total 
evaluation for her convalesce) will address each of the 
periods.

1.  From December 16, 1997 to September 11, 2002

The veteran asserts that an evaluation in excess of 10 
percent is warranted for right knee arthritis for the period 
from December 16, 1997 to September 11, 2002.  During this 
period, the veteran's service-connected right knee 
degenerative arthritis, is assigned a 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.  

The evidence of record indicates that the veteran underwent a 
right knee arthroplasty on October 13, 2004.  As such, 
Diagnostic Code 5055, concerning knee replacement is not for 
application in the period prior to that operation.  Rather, 
only Diagnostic Code 5010 is applicable prior to October 13, 
2002.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When the limitation 
of motion of the specific joint involved is noncompensable, a 
10 percent evaluation applies for each major joint or group 
of minor joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is a major joint.  38 C.F.R. § 4.45 (2006).

Because the evidence of record demonstrates that the veteran 
has degenerative arthritis established by X-ray examination, 
and experiences limitation of motion, Diagnostic Codes 5260 
and 5261 are available for consideration.  Where a claimant 
has both limitation of flexion and limitation of extension of 
the same leg, a veteran must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  
VAOPGCPREC 9-2004 (September 17, 2004).

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261. Diagnostic Code 5260 concerns limitation of leg 
flexion.  Under Diagnostic Code 5260, a noncompensable 
evaluation is assigned where flexion is limited to 60 
degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  A 30 
percent rating applies where flexion is limited to 15 
degrees. 

The record reflects that between December 16, 1997 and 
September 11, 2002, the veteran's right knee was examined on 
numerous occasions.  Specifically, on VA examination in 
January 1999, an examiner reported that the veteran could 
flex her right knee to 120 degrees.  Additionally, another 
examiner in March 2000 reported that the veteran had full 
range of motion.  Such findings, which are well in excess of 
the criteria for even a noncompensable evaluation, do not 
correspond to a higher 20 percent evaluation under DC 5260, 
which contemplates flexion limited to 30 degrees.  Therefore, 
an evaluation in excess of 10 percent is not warranted under 
this diagnostic code.

Diagnostic Code 5261 concerns limitation of extension of the 
leg.  Under this code, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  
The record reflects that on VA examination in January 1999 
and on a VA outpatient treatment record, VA examiners 
reported that the veteran's leg extension was full, to zero 
degrees.  Such findings correspond to the criteria for a 
noncompensable evaluation and not the criteria for a 20 
percent evaluation which contemplates extension limited to 15 
degrees.  Therefore, the Board concludes that the veteran is 
not entitled to a higher evaluation under Diagnostic Code 
5261.

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased 
rating.  However, the evidence of record does not demonstrate 
that the veteran suffers from ankylosis (i.e., complete bony 
fixation) of the right knee, as contemplated by DC 5256, 
dislocated semilunar cartilage, as contemplated by DC 5258, 
the absence of semilunar cartilage, as contemplated by DC 
5259, impairment of the tibia and fibula, as contemplated by 
DC 5262, or genu recurvatum, as contemplated by DC 5263.  
Therefore, the veteran is also not entitled to a higher 
evaluation under these Diagnostic Codes.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  As previously noted, the veteran has 
complained of pain.  The Board recognizes that examiners have 
acknowledged and confirmed that the veteran experiences pain, 
including on range of motion testing.  The Board finds, 
however, that the above indicated additional functional 
impairment due to pain, including on use, is already 
contemplated in the current 10 percent disability evaluation 
assigned.  The record reflects that despite demonstration of 
noncompensable limitation of motion on objective range of 
motion evaluation, a 10 percent evaluation has been assigned 
under Diagnostic Code 5010 as the right knee is a major 
joint.  Thus, she has already been compensated for painful 
motion and associated functional loss. 38 C.F.R. §§ 4.40, 
4.45 (2005); De Luca, supra.  Further, there has been no 
demonstration by competent clinical evidence of record that 
the additional functional impairment due to pain, including 
on use, is comparable to the criteria for a rating in excess 
of 10 percent under any applicable Diagnostic Code based on 
limitation of motion.

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
evidence of record does not establish loss of either flexion 
or extension to a compensable degree.  Thus, assignment of 
separate evaluations for limitation of flexion and extension 
of the right leg is not appropriate in this case. 

Based on the foregoing, the 10 percent evaluation assigned 
for right knee arthritis from December 16, 1997 to September 
11, 2002, is appropriate and there is no basis for an 
increased evaluation.  Therefore, the preponderance of the 
evidence is against the claim.

In conclusion, the competent evidence demonstrates that the 
currently assigned 10 percent rating most nearly approximates 
the veteran's disability picture for the period between 
December 16, 1997 and September 11, 2002.  An evaluation in 
excess of that amount is not warranted.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990)

2.  From September 12, 2002 to October 12, 2004

During the period from September 12, 2002 to October 12, 
2004, the RO assigned the veteran's right knee arthritis a 20 
percent evaluation under Diagnostic Code 5010.  

Again, because the evidence of record demonstrates that the 
veteran has degenerative arthritis established by X-ray 
examination, and experiences limitation of motion, Diagnostic 
Codes 5260 and 5261 are for consideration.  In order for the 
veteran to achieve a higher, 30 percent, evaluation under 
Diagnostic Code 5260 (limitation of flexion of the leg), the 
evidence must demonstrate that flexion is limited to 15 
degrees.  

However, in this case, VA examinations on September 12, 2002 
and in January 2003, December 2003, as well as on an August 
2004 outpatient treatment record, demonstrate that the 
veteran could flex from a low of 100 degrees to as much as 
125 degrees.  Such findings, which are well in excess of the 
criteria for even a noncompensable evaluation, do not 
correspond to a higher 30 percent evaluation under DC 5260.  
Therefore, an evaluation in excess of 20 percent is not 
warranted under this diagnostic code.

In order to achieve a higher, 30 percent evaluation under 
Diagnostic Code 5261 (limitation of extension of the leg), 
the evidence must establish that extension is limited to 20 
degrees.  However, the evidence shows that on examinations 
between September 12, 2002 and October 12, 2004, the 
veteran's right knee extension was consistently shown to be 
between zero and 10 degrees and would qualify for no more 
than a 10 percent rating on this basis.  Therefore, the Board 
concludes that the veteran is not entitled to a higher 
evaluation under Diagnostic Code 5261.

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased 
rating.  However, the evidence of record does not demonstrate 
that the veteran suffers from ankylosis (i.e., complete bony 
fixation) of the right knee, as contemplated by DC 5256, 
dislocated semilunar cartilage, as contemplated by DC 5258, 
the absence of semilunar cartilage, as contemplated by DC 
5259, impairment of the tibia and fibula, as contemplated by 
DC 5262, or genu recurvatum, as contemplated by DC 5263.  
Therefore, the veteran is also not entitled to a higher 
evaluation under these Diagnostic Codes.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  As previously noted, the veteran has 
complained of pain and swelling.  The Board recognizes that 
examiners have acknowledged and confirmed that the veteran 
experiences pain, including on range of motion testing.  The 
Board finds, however, that the above indicated additional 
functional impairment due to pain, including on use, is 
already contemplated in the current 20 percent disability 
evaluation assigned.  Further, there has been no 
demonstration by competent clinical evidence of record that 
the additional functional impairment due to pain, including 
on use, is comparable to the criteria for a rating in excess 
of 20 percent under any applicable Diagnostic Code based on 
limitation of motion.

Therefore, based on the above, the Board concludes that the 
overall objective evidence does not support a rating in 
excess of the 20 percent currently assigned for degenerative 
arthritis of the right knee from the period between September 
12, 2002 and October 11, 2004.  As such, the preponderance of 
the evidence is against the claim.

3.  From December 1, 2005

The veteran underwent a total right knee arthroplasty on 
October 13, 2004.  As a result, she was assigned a 100 
percent evaluation pursuant to Diagnostic Code 5055, from 
October 13, 2004 through November 30, 2005.  That Code 
section affords a 100 percent evaluation for a one-year 
period after the prosthetic replacement of a knee joint.

As of December 1, 2005, the veteran is assigned a 30 percent 
rating for status post right knee arthroplasty, under 
Diagnostic Code 5055.  Such rating represents the minimum 
evaluation assignable under that Diagnostic Code, after 
surgery.  The Diagnostic Code also indicates that, where the 
evidence shows intermediate degrees of residual weakness, 
pain or limitation of motion, the disability should be rated 
by analogy under Diagnostic Code 5256, 5261 or 5262.  In 
order to achieve a 60 percent rating under Diagnostic Code 
5055, the evidence must demonstrate chronic residuals 
consisting of severely painful motion or severe weakness in 
the affected extremity.  However, there is no competent 
evidence of record that establishes that the veteran's 
residuals of a right knee arthroplasty include severe painful 
motion or weakness in the affected extremity, so as to 
warrant a 60 percent evaluation under Diagnostic Code 5055.  
There is no clinical evidence of any instability of the 
prosthetic joint or any appreciable weakness of the knee.  

The Board has considered whether more than the minimum 30 
percent rating for the knee replacement may be assigned based 
on an intermediate degree of residual weakness, pain, and 
limitation of motion, rating by analogy under diagnostic 
codes 5256, 5261, or 5262.  See 38 C.F.R. §4.71a, Diagnostic 
Code 5055 (2006).

However, there is no competent clinical evidence of record 
that demonstrates that the veteran's right knee is anklyosed 
or demonstrates extension limited to 30 degrees.  Indeed, on 
the last VA examination of record, in February 2005, which 
was shortly after the veteran's right knee arthroplasty, the 
examiner reported that the veteran had full, zero degrees of 
extension to 90 degrees flexion.

The Board has considered DeLuca factors, described in the law 
and regulations section above.  As an initial matter, painful 
motion and weakness are specifically contemplated in the 
schedular criteria under Diagnostic Code 5055.  Thus, 
assigning additional disability for such symptomatology would 
constitute prohibited pyramiding.  See 38 C.F.R. § 4.14 
(2006).  The medical evidence of record also does not 
document any weakened movement, excess fatigability, or 
incoordination not contemplated in the currently assigned 30 
percent rating under Diagnostic Code 5055.  The Board 
therefore concludes that the currently assigned 30 percent 
rating for the service-connected status post right knee 
arthroplasty contemplates any functional impairment, pain, 
weakness experienced by the veteran as a result of her right 
knee disability.  

Therefore, based on the above, the Board concludes that the 
overall objective evidence does not support a rating in 
excess of the 30 percent currently assigned for status post 
right knee arthroplasty from December 1, 2005.  As such, the 
preponderance of the evidence is against the claim.

B.  Left Knee

1.  Instability 

The veteran is currently assigned a 10 percent evaluation 
under Diagnostic Code 5257 for subluxation associated with 
her left knee disability.  The next highest evaluation of 20 
percent disabling is available for moderate recurrent 
subluxation or lateral instability of the knee.  However, the 
Board finds that the evidence of record does not demonstrate 
that the veteran is entitled to such an evaluation.  

In this regard, the record demonstrates that the Board notes 
that on VA examination on December 26, 2000, the impression 
included bilateral knee subluxation.  There was no indication 
that the veteran required a knee brace.  However, prior to, 
and after December 26, 2000, the veteran underwent numerous 
VA examinations.  During this time examiners have 
consistently reported that the veteran's ligaments were 
stable, her joint was stable in all planes and that McMurray, 
drawer, and Lachman's tests were negative.  It is also 
significant to point out that on VA examination in September 
2002, the veteran reported that her knee did not buckle.  VA 
outpatient treatment reports have also indicated that the 
veteran's knee was stable on varus and valgus laxity and 
anterior and posterior testing.  Therefore, based on the 
above clinical findings, the Board concludes that the current 
10 percent evaluation currently assigned under Diagnostic 
Code 5257 more nearly approximates the veteran's overall 
disability picture with respect the veteran's left knee 
subluxation or lateral instability. 

Further, as Diagnostic code 5257 is not predicated on a 
limited range of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply and thus cannot 
serve as a basis for an increased rating here.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).

Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for a rating excess of 10 
percent for status left knee subluxation, patellofemoral 
syndrome.

B.  Arthritis

The record reflects that during the period on appeal, the RO 
has assigned multiple evaluations of the veteran's left knee 
disability.  The record reflects that from December 16, 1997 
to August 12, 1999, the RO assigned the veteran's left knee 
arthritis a 10 percent evaluation.  Subsequently a 20 percent 
evaluation was assigned from August 13, 1999 to January 14, 
2002.  A 100 percent (convalescent evaluation) was assigned 
from January 15, 2002 to February 28, 2003.  The RO then 
assigned a 30 percent evaluation from March 1, 2003.  
Therefore, the analysis below (with the exception of the 
period in which the veteran was in receipt of a total 
evaluation for her convalesce) will address each of the 
periods.

1.  From December 16, 1997 to August 12, 1999

The veteran asserts that an evaluation in excess of 10 
percent is warranted for left knee arthritis for the period 
from December 16, 1997 to August 12, 1999.  During this 
period, the veteran's service-connected left knee 
degenerative arthritis, is assigned a 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.  

The evidence of record indicates that the veteran underwent a 
total left knee replacement on January 15, 2002.  As such, 
Diagnostic Code 5055, concerning knee replacement is not for 
application in the period prior to that operation.  Rather, 
only Diagnostic Code 5010 is applicable prior to January 15, 
2002.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When the limitation 
of motion of the specific joint involved is noncompensable, a 
10 percent evaluation applies for each major joint or group 
of minor joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is a major joint.  38 C.F.R. § 4.45 (2006).

Because the evidence of record demonstrates that the veteran 
has degenerative arthritis established by X-ray examination, 
and experiences limitation of motion, Diagnostic Codes 5260 
and 5261 are for consideration.  In order to achieve a higher 
20 percent evaluation under Diagnostic Code 5260, the 
evidence must demonstrate flexion that is limited to 30 
degrees.  The record demonstrates that between December 16, 
1997 and August 12, 1999, the veteran's left knee was 
examined on numerous occasions.  During this time, the 
reported degrees of flexion for the veteran's left knee 
ranged from a low of 60 degrees to a high of 140 degrees 
(full flexion).  Such findings, which at most correspond to a 
noncompensable evaluation, do not result in a higher 20 
percent evaluation under DC 5260, which contemplates flexion 
limited to 30 degrees.  Therefore, an evaluation in excess of 
10 percent is not warranted under this diagnostic code.

In order to achieve a higher, 20 percent evaluation under 
Diagnostic Code 5261, which pertains to limitation of 
extension of the leg, the evidence of record must demonstrate 
extension that is limited to 15 degrees.  However, in this 
case, the record demonstrates that during the period in 
question, the veteran had full, zero degrees of extension.  
Such findings correspond to the criteria for a noncompensable 
evaluation and not the criteria for a 20 percent evaluation 
which contemplates extension limited to 15 degrees.  
Therefore, the Board concludes that the veteran is not 
entitled to a higher evaluation under Diagnostic Code 5261.

Additionally, as the evidence of record does not demonstrate 
that the veteran suffers from ankylosis (i.e., complete bony 
fixation) of the right knee, as contemplated by DC 5256, 
dislocated semilunar cartilage, as contemplated by DC 5258, 
the absence of semilunar cartilage, as contemplated by DC 
5259, impairment of the tibia and fibula, as contemplated by 
DC 5262, or genu recurvatum, as contemplated by DC 5263, the 
Board concludes that the veteran is also not entitled to a 
higher evaluation under these Diagnostic Codes.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  As previously noted, the veteran has 
complained of pain and swelling.  The Board recognizes that 
examiners have acknowledged and confirmed that the veteran 
experiences pain, including on range of motion testing.  The 
Board finds, however, that the above indicated additional 
functional impairment due to pain, including on use, is 
already contemplated in the current 10 percent disability 
evaluation assigned.  The record reflects that despite 
demonstration of noncompensable limitation of motion on 
objective range of motion evaluation, a 10 percent evaluation 
has been assigned under Diagnostic Code 5010 as the left knee 
is a major joint.  Thus, she has already been compensated for 
painful motion and associated functional loss.  38 C.F.R. §§ 
4.40, 4.45 (2005); De Luca, supra.  Further, there has been 
no demonstration by competent clinical evidence of record 
that the additional functional impairment due to pain, 
including on use, is comparable to the criteria for a rating 
in excess of 10 percent under any applicable Diagnostic Code 
based on limitation of motion.

2.  From August 13, 1999 to January 14, 2002

During the period from August 13, 1999 to January 14, 2002, 
the RO assigned the veteran's left knee arthritis a 20 
percent evaluation under Diagnostic Code 5010.  

Again, because the evidence of record demonstrates that the 
veteran has degenerative arthritis established by X-ray 
examination, and experiences limitation of motion, Diagnostic 
Codes 5260 and 5261 are for consideration.  In order for the 
veteran to achieve a higher, 30 percent, evaluation under 
Diagnostic Code 5260 (limitation of flexion of the leg), the 
evidence must demonstrate that flexion is limited to 15 
degrees.  

However, the record reflects that during the period in 
question, examiners reported that the veteran had either 
slight limitation of flexion or full range of motion. 
Therefore, based on these findings, which correspond to a 
noncompensable evaluation, the Board concludes that an 
evaluation in excess of 20 percent is not warranted under 
this diagnostic code.

In order to achieve a higher, 30 percent evaluation under 
Diagnostic Code 5261 (limitation of extension of the leg), 
the evidence must establish that extension is limited to 20 
degrees.  However, the evidence shows that during the period 
in question, examiners reported that the veteran had full 
range of motion.  Thus, as such findings correspond to a 
noncompensable evaluation, the Board concludes that the 
veteran is not entitled to a higher, 30 percent, evaluation 
under Diagnostic Code 5261.

Additionally, as the evidence of record does not demonstrate 
that the veteran suffers from ankylosis (i.e., complete bony 
fixation) of the right knee, as contemplated by DC 5256, 
dislocated semilunar cartilage, as contemplated by DC 5258, 
the absence of semilunar cartilage, as contemplated by DC 
5259, impairment of the tibia and fibula, as contemplated by 
DC 5262, or genu recurvatum, as contemplated by DC 5263, the 
Board concludes that the veteran is also not entitled to a 
higher evaluation under these Diagnostic Codes.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  As previously noted, the veteran has 
complained of pain and swelling and the record demonstrates 
that she limps.  However, the Board finds that the above 
indicated additional functional impairment due to pain, 
including on use, is already contemplated in the current 20 
percent disability evaluation assigned.  Further, there has 
been no demonstration by competent clinical evidence of 
record that the additional functional impairment due to pain, 
including on use, is comparable to the criteria for a rating 
in excess of 20 percent under any applicable Diagnostic Code 
based on limitation of motion.

Therefore, based on the above, the Board concludes that the 
overall objective evidence does not support a rating in 
excess of the 20 percent currently assigned for degenerative 
arthritis of the left knee from the period between August 13, 
1999 and January 14, 2002.

3.  From March 1, 2003

As previously noted, the veteran underwent a total left knee 
replacement on January 15, 2002.  As a result, she was 
assigned a 100 percent evaluation pursuant to Diagnostic Code 
5055, from January 15, 2002 to February 28, 2003.  That Code 
section affords a 100 percent evaluation.

The evidence of record does not establish that the veteran's 
residuals of a total right knee replacement include severe 
painful motion or weakness in the affected extremity, so as 
to warrant a 60 percent evaluation under Diagnostic Code 
5055.  There is no clinical evidence of any instability of 
the prosthetic joint or any appreciable weakness of the knee.  
Additionally, the clinical evidence of record does not 
demonstrate that the veteran experiences severe painful 
motion.  In this regard, the record reflects that on various 
examinations in August 2004, December 2003, and February 
2005, the veteran has reported that she does not experience 
pain in her left knee and that it was stable and very 
comfortable.  

The Board has considered whether more than the minimum 30 
percent rating for the knee replacement may be assigned based 
on an intermediate degree of residual weakness, pain, and 
limitation of motion, rating by analogy under diagnostic 
codes 5256, 5261, or 5262.  See 38 C.F.R. §4.71a, Diagnostic 
Code 5055 (2006).

However, although VA examinations performed in December 2003, 
August 2004, and December 2005 show some limitation of motion 
of the left knee, there is no evidence that such knee is 
anklyosed or experiences complete immobility.  Thus, an 
increased rating under Diagnostic Code 5256 is not warranted.

Under Diagnostic Code 5261, the leg must be limited in 
extension to 30 degrees to warrant a higher 40 percent 
evaluation.  However, various examinations during the period 
in question reflect that the veteran consistently had full, 
zero degrees of extension.  Therefore, the Board concludes 
that because such findings do not correspond to even a 
compensable evaluation under Diagnostic Code 5261, that an 
evaluation in excess of 30 percent is also not warranted 
under such code.

As the evidence of record demonstrates that the veteran's 
prosthetic left knee is stable, the Board concludes that 
there is no support for a finding that the knee should be 
rated 40 percent by analogy to nonunion of the tibia and 
fibula with loose motion under Diagnostic Code 5262.  
Therefore, a higher evaluation is not available under this 
diagnostic code.

The Board has considered DeLuca factors, described in the law 
and regulations section above.  As an initial matter, painful 
motion and weakness are specifically contemplated in the 
schedular criteria under Diagnostic Code 5055.  Thus, 
assigning additional disability for such symptomatology would 
constitute prohibited pyramiding.  See 38 C.F.R. § 4.14 
(2006).  The medical evidence of record also does not 
document any weakened movement, excess fatigability, or 
incoordination not contemplated in the currently assigned 30 
percent rating under Diagnostic Code 5055.  The Board 
therefore concludes that the currently assigned 30 percent 
rating for the service-connected total left knee replacement 
contemplates any functional impairment, pain, weakness 
experienced by the veteran as a result of her left knee 
disability.  

Therefore, based on the above, the Board concludes that the 
overall objective evidence does not support a rating in 
excess of the 30 percent currently assigned for total left 
knee replacement from March 2003.  As such, the preponderance 
of the evidence is against the claim.



Separate Evaluations - Scars

The record demonstrates that the veteran has right and left 
knee scars as a result of her service-connected right and 
left knee disabilities and, thus, could be entitled to 
separate evaluations based on such disabilities.

With respect to the veteran's right knee, the record 
demonstrates that on VA examination in February 2005, the 
veteran has a well-healed seven inch vertical scar that was 
without redness, but with minimal anterior swelling and no 
other deformity.  Based on this evidence, the Board finds 
that because the evidence of record does not demonstrate that 
the right knee scar is deep, causes limited motion, exceeds 6 
square inches, or is 144 square inches or greater, unstable, 
ulcerating, or painful on exam, the veteran is not entitled 
to a compensable rating under 38 C.F.R. § 4.118 Diagnostic 
Codes 7801, 7802, 7803, or 7804 (2006).  Therefore, the Board 
concludes that the veteran is not entitled to a separate 
evaluation for her right knee scar.

With respect to the veteran's left knee, VA examinations in 
September 2002, January 2003, August 2004, and February 2005 
also show that the veteran has an eight inch (20 + 
centimeter) well-healed anterior vertical scar.  On 
examination on January 21, 2003, the examiner reported that 
there was some tenderness to the lateral aspect of the left 
knee scar below the patella.  The examiner from the more 
recent February 17, 2005 VA examination reported that the 
scar was without redness, swelling, or deformity.  As noted 
above, the record establishes that the veteran underwent left 
knee surgery on January 15, 2002, and has been assigned a 100 
percent rating for the left knee disability from January 15, 
2002 through February 2003.  As such, with resolution of 
doubt in the veteran's favor, a separate 10 percent rating is 
assigned for the left knee scar, from March 1, 2003 through 
February 16, 2005, pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Based on this evidence, the Board finds that 
because the evidence of record does not demonstrate that the 
left knee scar is deep or causes limited motion, exceeds 6 
square inches, is 144 square inches or greater, unstable, 
ulcerating, or painful on exam, the veteran is not entitled 
to a compensable rating under 38 C.F.R. § 4.118 Diagnostic 
Codes 7801, 7802, 7803, or 7804 from February 17, 2005.  

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee degenerative arthritis from 
December 16, 1997 to September 11, 2002, is denied.

Entitlement to an evaluation in excess of 20 percent for 
service-connected right knee degenerative arthritis from 
September 12, 2002 to October 12, 2004, is denied.

Entitlement to an evaluation in excess of 30 percent for 
service-connected status post right knee arthroplasty from 
December 1, 2005 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right knee subluxation, patellofemoral syndrome, is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee degenerative arthritis from 
December 16, 1997 to August 12, 1999, is denied.

Entitlement to an evaluation in excess of 20 percent for left 
knee degenerative arthritis from August 13, 1999 to January 
14, 2002, is denied.

Entitlement to an evaluation in excess of 30 percent for left 
total knee replacement from December 1, 2005 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left knee subluxation, patellofemoral syndrome, is 
denied.

Entitlement to a separate 10 percent rating for a left knee 
scar, from March 1, 2003 through February 16, 2005, is 
granted, subject to the applicable law governing the payment 
of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


